DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 September 2021 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings were received on 20 September 2021.  These drawings are accepted.

Specification
The disclosure is objected to because of the following informalities:
a.	In lines 5-6 of paragraph [0037], “the third S1 layer 302c is disposed on the second S2 layer 302b” should be changed to --the third S1 layer 302c is disposed 
b.	In lines 5-6 of paragraph [0038], “the third S1 layer 302c is disposed on the second S2 layer 302b” should be changed to --the third S1 layer 302c is disposed on the second S1 layer 302b-- in order to be consistent with the remainder of the disclosure.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	In line 5 in each of claims 1, 9 and 16, “a second shield disposed on the first shield” is indefinite as it is misdescriptive of the disclosure which discloses/shows that second shield 306 disposed on sensor 304.  See FIG. 3A, for instance.
b.	In lines 1-2 of claim 3, “the plurality of layers of the second shield” is indefinite because it lacks clear and/or positive antecedent basis.
Claims 2, 4-8, 10-15 and 17-20 inherit the indefiniteness associated with their respective base claim(s) and stand rejected as well.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7-12, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchiya et al. (US 2010/0149689).
With respect to claims 1, 4, 7 and 8, Tsuchiya et al. (US 2010/0149689) teach a magnetic read head (1, see Fig. 5, for instance) comprising a first shield (3), wherein the first shield comprises one or more first shield layers (11, 12, 13b, 13c and 13a); a sensor (2) disposed on the first shield; and a second shield (4) disposed on the first shield, wherein the second shield comprises one or more second shield layers (54a, 54c, 54b, 15 and 16), wherein one or more of the first shield and the second shield comprises a plurality of layers (as shown in Fig. 5, for instance), and wherein the first shield and the second shield have substantially identical magnetic saturation fields (see TABLE 2 on pages 7-8, for instance, i.e., since the first shield and the second shield are mirror images of one another and composed of identical materials and thicknesses, the first shield and the second shield would have substantially identical magnetic saturation fields) [as per claim 1]; wherein the first shield comprises a first material (NiFe layer 11, as per claim 4]; wherein the magnetic read head further comprises a magnetic hard bias structure (18) disposed between the first shield and the second shield (as shown in Fig. 2B, for instance) [as per claim 7]; and wherein the magnetic read head is a component of a magnetic media drive (as shown in Figs. 10-13, for instance) [as per claim 8].
With respect to claims 9-12, 14 and 15, Tsuchiya et al. (US 2010/0149689) teach a magnetic read head (1, see Fig. 5, for instance) comprising a first shield (3), wherein the first shield comprises a plurality of first shield layers (11, 12, 13b, 13c and 13a); a sensor (2) disposed on the first shield; and a second shield (4) disposed on the first shield, wherein the second shield comprises one or more second shield layers (54a, 54c, 54b, 15 and 16), and wherein the first shield and the second shield have substantially identical magnetic saturation fields (see TABLE 2 on pages 7-8, for instance, i.e., since the first shield and the second shield are mirror images of one another and composed of identical materials and thicknesses, the first shield and the second shield would have substantially identical magnetic saturation fields) [as per claim 9]; wherein the plurality of first shield layers comprises amorphous magnetic alloys (see TABLE 2 on pages 7-8, for instance, i.e., “Amorphous layer 13c”) [as per claim 10]; wherein the plurality of first shield layers comprises materials selected from the group consisting of nickel, iron, cobalt, chromium, zirconium, niobium, hafnium, and combinations thereof (see TABLE 2 on pages 7-8, for instance, i.e., nickel, iron, cobalt and combinations thereof) [as per claim 11]; wherein a ratio of a first thickness (1010 as per claim 12]; wherein a material (NiFe layer 11, for instance) of the first shield is different from a material (CoFeB layer 54c, for instance) of the second shield (see TABLE 2 on pages 7-8, for instance) [as per claim 14]; and wherein the magnetic read head is a component of a magnetic media drive (as shown in Figs. 10-13, for instance) [as per claim 15];
With respect to claims 16-18 and 20, Tsuchiya et al. (US 2010/0149689) teach a magnetic read head (1, see Fig. 5, for instance) comprising a first shield (1, see Fig. 5, for instance), wherein the first shield comprises one or more first shield layers (11, 12, 13b, 13c and 13a); a sensor (2) disposed on the first shield; and a second shield (4) disposed on the first shield, wherein the second shield comprises a plurality of second shield layers (54a, 54c, 54b, 15 and 16), and wherein the first shield and the second shield have substantially identical magnetic saturation fields (see TABLE 2 on pages 7-8, for instance, i.e., since the first shield and the second shield are mirror images of one another and composed of identical materials and thicknesses, the first shield and the second shield would have substantially identical magnetic saturation fields) [as per claim 16]; wherein T1 is a thickness (1010 µm, see TABLE 2) of the first shield, wherein H1 is a height (shown in Fig. 2B, for instance) of the first shield, wherein Ms1 is a magnetic moment (determined by materials in TABLE 2) of the first shield, wherein T2 is 2 is a height (shown in Fig. 2B, for instance) of the second shield, wherein Ms2 is a magnetic moment (determined by materials in TABLE 2) of the second shield, and wherein Ms1T1/H1 = Ms2T2/H2 (i.e., since T1=T2, H1=H2 and Ms1=Ms2, then Ms1T1/H1 = Ms2T2/H2) [as per claim 17]; wherein the first shield and the second shield have different materials (see TABLE 2 on pages 7-8, for instance, i.e., the first shield and the second shield include the following different materials: NiFe, IrMn, CoFe and CoFeB) [as per claim 18]; and wherein the magnetic read head is a component of a magnetic media drive (as shown in Figs. 10-13, for instance) [as per claim 20].

Claims 1, 4, 7-9, 11, 12, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ayukawa et al. (US 2010/0163519).
With respect to claims 1, 4, 7 and 8, Ayukawa et al. (US 2010/0163519) teach a magnetic read head (1, see Figs. 2A and 2B, for instance) comprising a first shield (3), wherein the first shield comprises one or more first shield layers (11, 12, 13a and 13b); a sensor (2) disposed on the first shield; and a second shield (4) disposed on the first shield, wherein the second shield comprises one or more second shield layers (14a, 14b, 15 and 16), wherein one or more of the first shield and the second shield comprises a plurality of layers (as shown in Figs. 2A and 2B, for instance), and wherein the first shield and the second shield have substantially identical magnetic saturation fields (see TABLE 1 on pages 2-3, for instance, i.e., since the first shield and the second shield are mirror images of one another and composed of identical materials and thicknesses, the first shield and the second shield would have substantially identical as per claim 1]; wherein the first shield comprises a first material (NiFe layer 11, for instance), wherein the second shield comprises a second material (CoFe layer 14b, for instance) that is different from the first material (see TABLE 1 on pages 2-3, for instance) [as per claim 4]; wherein the magnetic read head further comprises a magnetic hard bias structure (18) disposed between the first shield and the second shield (as shown in Fig. 2B, for instance) [as per claim 7]; and wherein the magnetic read head is a component of a magnetic media drive (as shown in Fig. 1, for instance) [as per claim 8].
With respect to claims 9, 11, 12, 14 and 15, Ayukawa et al. (US 2010/0163519) teach a magnetic read head (1, see Figs. 2A and 2B, for instance) comprising a first shield (3), wherein the first shield comprises a plurality of first shield layers (11, 12, 13a and 13b); a sensor (2) disposed on the first shield; and a second shield (4) disposed on the first shield, wherein the second shield comprises one or more second shield layers (14a, 14b, 15 and 16), and wherein the first shield and the second shield have substantially identical magnetic saturation fields (see TABLE 1 on pages 2-3, for instance, i.e., since the first shield and the second shield are mirror images of one another and composed of identical materials and thicknesses, the first shield and the second shield would have substantially identical magnetic saturation fields) [as per claim 9]; wherein the plurality of first shield layers comprises materials selected from the group consisting of nickel, iron, cobalt, chromium, zirconium, niobium, hafnium, and combinations thereof (see TABLE 1 on pages 2-3, for instance, i.e., nickel, iron, cobalt and combinations thereof) [as per claim 11]; wherein a ratio of a first thickness (1017.5 µm, see TABLE 1) of the first shield to a first height (shown in Fig. 2B, for instance) of as per claim 12]; wherein a material (NiFe layer 11, for instance) of the first shield is different from a material (CoFe layer 14b, for instance) of the second shield (see TABLE 1 on pages 2-3, for instance) [as per claim 14]; and wherein the magnetic read head is a component of a magnetic media drive (as shown in Fig. 1, for instance) [as per claim 15];
With respect to claims 16-18 and 20, Ayukawa et al. (US 2010/0163519) teach a magnetic read head (1, see Figs. 2A and 2B, for instance) comprising a first shield (3), wherein the first shield comprises one or more first shield layers (11, 12, 13a and 13b); a sensor (2) disposed on the first shield; and a second shield (4) disposed on the first shield, wherein the second shield comprises a plurality of second shield layers (14a, 14b, 15 and 16), and wherein the first shield and the second shield have substantially identical magnetic saturation fields (see TABLE 1 on pages 2-3, for instance, i.e., since the first shield and the second shield are mirror images of one another and composed of identical materials and thicknesses, the first shield and the second shield would have substantially identical magnetic saturation fields) [as per claim 16]; wherein T1 is a thickness (1017.5 µm, see TABLE 1) of the first shield, wherein H1 is a height (shown in Fig. 2B, for instance) of the first shield, wherein Ms1 is a magnetic moment (determined by materials in TABLE 1) of the first shield, wherein T2 is a thickness (1017.5 µm, see TABLE 1) of the second shield, wherein H2 is a height (shown in Fig. 2B, for instance) of 2 is a magnetic moment (determined by materials in TABLE 1) of the second shield, and wherein Ms1T1/H1 = Ms2T2/H2 (i.e., since T1=T2, H1=H2 and Ms1=Ms2, then Ms1T1/H1 = Ms2T2/H2) [as per claim 17]; wherein the first shield and the second shield have different materials (see TABLE 1 on pages 2-3, for instance, i.e., the first shield and the second shield include the following different materials: NiFe, IrMn and CoFe) [as per claim 18]; and wherein the magnetic read head is a component of a magnetic media drive (as shown in Fig. 1, for instance) [as per claim 20].

Claims 1-3, 7-11, 15, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao et al. (US 10,074,387).
With respect to claims 1-3, 7 and 8, Xiao et al. (US 10,074,387) teach a magnetic read head (200, see FIG. 4, for instance) comprising a first shield (210), wherein the first shield comprises one or more first shield layers (212, 214 and 216); a sensor (220) disposed on the first shield; and a second shield (240) disposed on the first shield, wherein the second shield comprises one or more second shield layers (242, 244 and 246), wherein one or more of the first shield and the second shield comprises a plurality of layers (as shown in FIG. 4, for instance), and wherein the first shield and the second shield have substantially identical magnetic saturation fields (see lines 50-59 in column 6, for instance) [as per claim 1]; wherein the sensor is a single free layer (222) sensor (as shown in FIG. 4, for instance) [as per claim 2]; wherein at least one layer of the plurality of layers of the second shield is formed (as shown in FIGS. 3 and 4, for instance) [as per claim 3]; wherein the magnetic read head further as per claim 7]; and wherein the magnetic read head is a component of a magnetic media drive (see lines 40-42 in column 5, for instance, i.e., “a disk drive”) [as per claim 8].
With respect to claims 9-11 and 15, Xiao et al. (US 10,074,387) teach a magnetic read head (200, see FIG. 4, for instance) comprising a first shield (210), wherein the first shield comprises a plurality of first shield layers (212, 214 and 216); a sensor (220) disposed on the first shield; and a second shield (240) disposed on the first shield, wherein the second shield comprises one or more second shield layers (242, 244 and 246), and wherein the first shield and the second shield have substantially identical magnetic saturation fields (see lines 50-59 in column 6, for instance) [as per claim 9]; wherein the plurality of first shield layers comprises amorphous magnetic alloys (see lines 17-18 in column 6, for instance) [as per claim 10]; wherein the plurality of first shield layers comprises materials selected from the group consisting of nickel, iron, cobalt, chromium, zirconium, niobium, hafnium, and combinations thereof (see lines 23-27 in column 6, for instance, i.e., nickel, iron, cobalt and combinations thereof) [as per claim 11]; and wherein the magnetic read head is a component of a magnetic media drive (see lines 40-42 in column 5, for instance, i.e., “a disk drive”) [as per claim 15];
With respect to claims 16 and 20, Xiao et al. (US 10,074,387) teach a magnetic read head (200, see FIG. 4, for instance) comprising a first shield (210), wherein the first shield comprises one or more first shield layers (212, 214 and 216); a sensor (220) as per claim 16]; wherein the magnetic read head is a component of a magnetic media drive (see lines 40-42 in column 5, for instance, i.e., “a disk drive”) [as per claim 20].
As the claims are directed to a “magnetic read head,” per se, the method limitation appearing in lines 2-3 of claim 3 can only be accorded weight to the extent that it affects the structure of the completed magnetic read head.  Note that “[d]etermination of patentability in ‘product-by-process’ claims is based on product itself, even though such claims are limited and defined by process [i.e., “formed by a method that is different from a method used to form the first shield,” for instance], and thus product in such claim is unpatentable if it is the same as, or obvious form, product of prior art, even if prior product was made by a different process”, In re Thorpe, et al., 227 USPQ 964 (CAFC 1985).  Furthermore, note that a “[p]roduct-by-process claim, although reciting subject matter of claim in terms of how it is made [i.e., “formed by a method that is different from a method used to form the first shield,” for instance], is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations”, In re Hirao and Sato, 190 USPQ 685 (CCPA 1976).

Claim Considerations - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may
be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9, 12, 13, 16, 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 10 of U.S. Patent No. 11,170,807.  Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are anticipated by claims 8 and 10 of U.S. Patent No. 11,170,807 as follows:
With respect to pending claim 9, U.S. Patent No. 11,170,807 claims a magnetic read head (line 1 of patented claim 8) comprising a first shield, wherein the first shield comprises a plurality of first shield layers (lines 6-7 of patented claim 8); a sensor disposed on the first shield (line 4 of patented claim 8); and a second shield disposed on the first shield, wherein the second shield comprises one or more second shield layers (line 2 of patented claim 8, i.e., one shield layer), and wherein the first shield and the second shield have substantially identical magnetic saturation fields (lines 1-3 of patented claim 10).
With respect to pending claim 12, U.S. Patent No. 11,170,807 claims that a ratio of a first thickness of the first shield to a first height of the first shield is equal to a ratio of a second thickness of the second shield to a second height of the second shield (lines 10-13 of patented claim 8).
With respect to pending claim 13, U.S. Patent No. 11,170,807 claims that the first thickness is different from the second thickness (lines 9-10 of patented claim 8).
With respect to pending claim 16, U.S. Patent No. 11,170,807 claims a magnetic read head (line 1 of patented claim 8) comprising a first shield, wherein the first shield comprises one or more first shield layers (line 2 of patented claim 8, i.e., one shield layer); a sensor disposed on the first shield (line 4 of patented claim 8); and a 
With respect to pending claim 17, U.S. Patent No. 11,170,807 claims wherein T1 is a thickness of the first shield, wherein H1 is a height of the first shield, wherein Ms1 is a magnetic moment of the first shield, wherein T2 is a thickness of the second shield, wherein H2 is a height of the second shield, wherein Ms2 is a magnetic moment of the second shield, and wherein Ms1T1/H1 = Ms2T2/H2 (lines 10-13 of patented claim 8 taken in conjunction with lines 1-3 of patented claim 10).
With respect to pending claim 19, U.S. Patent No. 11,170,807 claims that H1 and H2 are different (lines 9-13 of patented claim 8, i.e., since the thicknesses are different and the thickness-to-height ratios are the same, then the heights would have to be different).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This includes Koike et al. (US 6,292,334), Gill (US 2007/0201166), Chou et al. (US 2010/0027168), Tsuchiya et al. (US 2010/0067148), Machita et al. (US 2010/0103562), Machita et al. (US 2010/0103563), Kawamori et al. (US 2011/0069417), Miyauchi et al. (US 2011/0279923), and Mihajlovic et al. (US 9,293,160), which each individually teaches a magnetic read head with a balanced multilayer shield design.
Allowable Subject Matter
Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580. The examiner can normally be reached Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688